In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1150 
IN RE: JOHN M. WILSON, et al.,  
                                                                 Debtors. 
 
APPEAL OF: MOHNS, INC.,  
                                                                 Creditor. 
                    _____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
             No. 14‐C‐1280 — Lynn Adelman, Judge. 
                     ____________________ 

      ARGUED MAY 29, 2015 — DECIDED AUGUST 10, 2015 
                     ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
   POSNER, Circuit Judge. This appeal challenges as excessive 
the  fee—$28,030.33—awarded  by  the  bankruptcy  court  to 
the  bankruptcy  trustee,  Bruce  Lanser,  in  a  Chapter  7  bank‐
ruptcy and upheld by the district court. The challenge is by 
the debtors’ principal unsecured creditor, Mohns, Inc. 
    The debtors (a married couple) had hired Mohns to build 
a  house  for  them,  but  they  were  dissatisfied  with  Mohns’s 
work  and  refused  to  pay.  Mohns  sued  them  in  state  court 
2                                                       No. 15‐1150 


and  obtained  a  $142,899  judgment.  Unable  to  pay  it,  the 
debtors  filed  a  Chapter  7  petition  in  February  2011.  The 
bankruptcy  proceeding,  including  the  culminating  tussle 
over  the  trustee’s  fee,  has  lasted  for  more  than  four  years, 
during  which  time  the  trustee  has  collected  a  total  of 
$498,621.56  to  distribute  to  Mohns  and  the  debtors’  other 
creditors. “In a case under chapter 7 or 11, the court may al‐
low  reasonable  compensation  …  of  the  trustee  for  the  trus‐
tee’s services, payable after the trustee renders such services, 
not to exceed 25 percent on the first $5,000 or less, 10 percent 
on  any  amount  in  excess  of  $5,000  but  not  in  excess  of 
$50,000, 5 percent on any amount in excess of $50,000 but not 
in excess of $1,000,000, and reasonable compensation not to 
exceed 3 percent of such moneys in excess of $1,000,000, up‐
on  all  moneys  disbursed  or  turned  over  in  the  case  by  the 
trustee  to  parties  in  interest,  excluding  the  debtor,  but  in‐
cluding  holders  of  secured  claims.”  11  U.S.C.  §  326(a).  The 
amount  awarded  the  trustee  by  the  bankruptcy  court  was 
just  under  the  maximum  amount  allowable  for  the  services 
that he had rendered; as the result of a mistake in his fee ap‐
plication  he  had  asked  for  slightly  less  than  the  maximum 
allowable amount. 
    A  different  section  of  the  Bankruptcy  Code  authorizes 
the  bankruptcy  court  to  award  a  trustee  “reasonable  com‐
pensation for actual, necessary services rendered by the trus‐
tee.”  11  U.S.C.  § 330(a)(1)(A);  and  section 330(a)(7)  provides 
that “in determining the amount of reasonable compensation 
to  be  awarded  to  a  trustee,  the  court  shall  treat  such  com‐
pensation  as  a  commission,  based  on  section  326,”  the  key 
subsection  of which (subsection (a), which governs Chapter 
7  cases)  we  quoted  above.  But  should  such  treatment  over‐
compensate  the  trustee,  because  he  had  sold  assets  of  the 
No. 15‐1150                                                         3 


bankrupt estate below fair market value or committed other 
serious errors, the award  to the  trustee can be  reduced.  See 
In re Rowe, 750 F.3d 392, 397–98 (4th Cir. 2014). 
     The  principal  unsecured  creditor—the  fiercely  litigious 
Mohns, the only objector to the fee awarded to the trustee—
mounts  only  one  objection  that  merits  extended  considera‐
tion. It is that most of the money distributed by the trustee to 
creditors of the bankrupt—$370,996.54—went to mortgagees 
of  the  debtors’  home,  which  the  trustee  had  sold  to  raise 
money  for  the  creditors.  Secured  creditors,  such  as  mortga‐
gees,  don’t  have  to  participate  in  their  debtor’s  bankruptcy 
proceeding  in  order  to  collect  their  secured  debt;  they  can 
instead  foreclose  their  mortgages  (assuming  the  court  has 
lifted the automatic stay) and from the proceeds of the fore‐
closure sale collect the debt owed them. By selling the debt‐
ors’ home the trustee saved the secured creditors the bother 
and expense of foreclosure. Yet that was not a saving of the 
entire  $370,996.54  that  they  received,  for  they  would  have 
received most of it (net of expenses) had they foreclosed. 
    But Mohns goes too far in asking that for purposes of cal‐
culating  the  trustee’s  fee  the  entire  amount  (every  penny  of 
the  $370,996.54  received  by  the  mortgagees)  be  subtracted 
from the disbursement by the trustee in calculating the fee to 
which the trustee was entitled. Such a subtraction would re‐
sult in calculating the net disbursement by the trustee to the 
creditors  to  be  only  $127,625.02,  an  estimate  that  would  re‐
duce  the  trustee’s  maximum  fee  to  $9,631.25  in  accordance 
with  the  formula  in  section  326(a).  That  would  be  an  ex‐
traordinarily  meager  fee  for  the  trustee’s  labors.  Remember 
that  he  was  entitled  by  section  330(a)(1)(A)  to  be  compen‐
sated  for  services  that  were  both  “actual”  and  “necessary” 
4                                                          No. 15‐1150 


(“necessary”  including  required  to  compensate  secured 
creditors without putting them to the bother and expense of 
foreclosure—section  326(a)  specifies  that  the  calculation  of 
the commission should include disbursements to “holders of 
secured  claims”).  Trustees  are  entitled  to  “compensation 
commensurate  with  the  services  they  perform.  Secured 
claims  and  those  entitled  to  priority  constitute  a  large  pro‐
portion  of  most  estates.  The  administration  of  estates  with 
such  secured  claims  frequently  presents  complex  issues  for 
the  trustee.  Insofar  as  the  purpose  of  section  326  is  to  com‐
pute a trustee’s maximum compensation based on the mon‐
eys  that  the  trustee  administers,  it  would  be  inequitable  to 
exclude from that fund the moneys associated with compli‐
cated  secured  claims.”  3  Collier  on  Bankruptcy 
¶ 326.02[1][f][i]. 
    The  trustee  has  no  automatic  entitlement  to  a  fee  based 
on  the  amount  of  time  that  he  spends,  for  his  fee  is  to  be 
based  on  the  “services”  he  renders  in  the  bankruptcy  pro‐
ceeding and a “commission” is a payment for a specific ser‐
vice  rather  than  being  based,  as  in  the  case  of  a  salary,  on 
number of hours worked. See generally Alvarado v. Corporate 
Cleaning  Services,  Inc.,  782  F.3d  365  (7th  Cir.  2015).  Even  so, 
the  amount  of  time  a  trustee  works  on  a  case  is  relevant  to 
valuing his services. The trustee has estimated without con‐
tradiction that he and his staff (which presumably he had to 
compensate  out  of  his  own  pocket)  spent at  least  200  hours 
working  on  the  case—a  reasonable  amount  of  time  given 
Mohns’s  litigiousness—at  an  average  hourly  expense  of 
$140.15 ($28,030.33 ÷ 200), which is not excessive. 
   Mohns  also  argues  that  the  trustee’s  fee  should  not  be 
based  on  the  sale  of  the  home  because  the  trustee  initially 
No. 15‐1150                                                            5 


objected  to  the  sale  and  then  spent  only  a  little  time  on  the 
sale itself. The trustee objected to the sale because his calcu‐
lations  showed  that  after  subtraction  of  the  homestead  ex‐
emption,  sale  expenses,  and  secured  claims  there  would  be 
nothing  left  for  the  debtors’  estate.  That  was  a  reasonable 
position; and anyway after insisting on  the sale Mohns will 
not  now  be  heard  to  object  to  the  trustee’s  recovering  fees 
based on it, because as we said commission compensation is 
not based on the amount of time spent on a project. 
    By  way  of  further  objection  Mohns  points  out  that  Rule 
2016  of  the  Federal  Rules  of  Bankruptcy  Procedure  states 
that a trustee seeking fees must submit an application speci‐
fying  “the  services  rendered,  time  expended  and  expenses 
incurred.” The trustee did not fully comply with the rule; he 
did not account for specific services rendered for every sin‐
gle  hour  billed.  But  this  violation  of  the  rule’s  literal  lan‐
guage  was  harmless,  considering  his  uncontroverted  esti‐
mate  that  he  spent  200  hours  on  the  bankruptcy,  and  the 
bankruptcy  judge’s  personal  observation  of  the  trustee’s 
work. 
   The two statutes governing trustee compensation are not 
overgenerous.  Taken  together  they  set  clear  limits  on  such 
compensation  that  were  not  exceeded  by  the  fee  awarded 
the trustee. 
                                                             AFFIRMED